Order entered June 25, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00133-CV

                       IN THE INTEREST OF M.H. AND T.H., CHILDREN

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-16-26862

                                               ORDER
           By letter dated June 19, 2019, appellant has informed the Court he has paid the reporter’s

fee. Accordingly, we ORDER Glenda E. Finkley, Official Court Reporter of the 256th Judicial

District Court, to file the reporter’s record no later than July 23, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finkley and the

parties.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE